Citation Nr: 1234853	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for myopia, astigmatism with presbyopia (claimed as blurred vision), to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1986 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that in its May 2008 rating decision, the RO treated the Veteran's claim as though it were one to reopen a previously denied claim.  However, the Board does not agree with this assessment.  The record reflects that the Veteran was denied service connection for the claims currently on appeal in February 2008, and that in April 2008, the Veteran requested that the RO reconsider its decision from two months earlier.  His claim was again denied in May 2008, and VA received a notice of disagreement from the Veteran in November 2008.  This notice of disagreement was received within one year of the February 2008 rating decision, and as such, this decision is not final.  

The Veteran was scheduled for a hearing before a Board Member in October 2010.  However, the Veteran failed to report to his scheduled hearing.  VA has not received a statement of good cause for the Veteran's failure to report or a request that he be rescheduled for a new hearing.  As such, his request for a hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during, or as a result of, active military service.  

2.  The Veteran does not suffer from a recognized disability of the eyes that manifested during, or as a result of, active military service, nor does he suffer from an eye disability that manifested as a result of hypertension.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for establishing entitlement to service connection for blurred vision, to include as secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in December 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded a VA examination to determine the etiology of his claimed conditions.  However, the Veteran was not prejudiced by the lack of examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claims because there is no evidence to satisfy second or third McLendon criteria discussed above.  There is no in-service evidence of sleep apnea or blurred vision, and the Veteran has not alleged that these conditions manifested during military service.  There is no other evidence linking these conditions to military service or service-connected hypertension, aside from the Veteran's mere allegations.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect an in-service diagnosis of sleep apnea or treatment for symptomatology associated with sleep apnea during active duty.  In an August 1986 report of medical history associated with his enlistment examination, the Veteran denied a history of frequent trouble sleeping.  Sleep apnea was again not noted upon examination in August 1996, but the Veteran did report a history of trouble sleeping in his report of medical history associated with this examination.  However, no further information was provided as to the nature of this sleep impairment.  Nonetheless, the Veteran denied suffering from trouble sleeping in his report of medical history associated with his April 1998 separation examination, and again, there was no diagnosis of sleep apnea.  As such, the Veteran's service treatment records fail to reflect that he was suffering from chronic sleep apnea or any associated symptomatology at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffers from sleep apnea that manifested during, or as a result of, active military service.  The Veteran was afforded a general VA examination in August 1998.  The examination report makes no mention of a diagnosis of sleep apnea or complaints of symptomatology associated with sleep apnea.  The respiratory section of the examination does instruct the examiner to perform sleep studies if sleep apnea is suspected.  However, there is no indication that a sleep study was ever deemed warranted.  

According to an August 2008 VA treatment record, the Veteran was suffering from snoring and probable sleep apnea.  It was recommended that he undergo a sleep study.  A sleep study was performed by the Pulmonary & Sleep Associates in September 2008.  No actual diagnosis is noted in conjunction with this sleep study.  However, an October 2008 VA treatment record notes that the September 2008 sleep study revealed the Veteran to be positive for obstructive sleep apnea.  The Veteran was started on a nasal CPAP machine in November 2008.  It was also recommended that the Veteran treat his condition with his CPAP machine and weight control.  Finally, in January 2009, the Veteran reported that he was only able to use his CPAP machine 3 times per week.  The Veteran was instructed to use this device on a daily basis for 6 to 8 hours.  He was also instructed to lose weight and a diagnosis of obesity was assigned at this time.  None of these records suggest any possible relationship to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for sleep apnea.  The Veteran's service treatment records fail to reflect treatment for sleep apnea or associated symptomatology during active military service.  The first evidence of sleep apnea, in fact, is the Veteran's claim of November 2007.  This is approximately 9 years after the Veteran's separation from active duty.  A diagnosis of sleep apnea was subsequently confirmed in October 2008, but the record contains no competent evidence relating this to military service.  As such, the preponderance of the evidence of record demonstrates that service connection for sleep apnea is not warranted.  

The Board recognizes that the Veteran believes his sleep apnea is related to military service.  However, the record does not contain any evidence to demonstrate that the Veteran has the training or expertise to offer a medical opinion as complex as linking sleep apnea to military service nearly a decade earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  In addition, while the Veteran is competent to offer statements regarding his symptomatology, at no time during the pendency of his claim has he suggested that his sleep apnea first manifested during military service, or, that he has suffered from chronic symptomatology since his separation from active duty.  As such, the statements provided by the Veteran in support of his claim fail to demonstrate that he is entitled to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sleep apnea must be denied.

Blurred Vision, to Include as Secondary to Hypertension

The Veteran's service treatment records fail to reflect an in-service diagnosis of an actual disability of the eyes or treatment for blurriness of vision.  In an August 1986 report of medical history associated with his enlistment examination, the Veteran denied a history of eye trouble.  An examination of the eyes was also deemed to be normal at this time and the Veteran was found to have 20/20 vision, bilaterally.  The record contains no other treatment involving the eyes, and according to an August 1996 examination report, evaluation of the eyes was again deemed to be normal.  The Veteran was found to have 20/25 vision in the right eye and 20/20 vision in the left eye.  The Veteran denied a history of eye trouble in his report of medical history associated with this examination.  Finally, an evaluation of the eyes was again deemed to be normal during the Veteran's April 1998 separation examination.  The Veteran did endorse a history of eye trouble in his report of medical history associated with this examination, but no further details as to the nature of the Veteran's eye trouble were provided.  

According to a general VA examination performed in August 1998, the Veteran's hypertension was under fair control with no associated symptomatology.  The Veteran was afforded a VA examination specifically for his hypertension in January 2005.  The Veteran reported symptomatology of chest pain, shortness of breath and frontal headaches.  The Veteran was treating his hypertension with medication and there were presently no side-effects related to this medication.  The Veteran was diagnosed with stage II hypertension.  There was no mention of blurred vision or other ocular symptomatology associated with the Veteran's hypertension.  

The Veteran was also admitted at a private facility on an emergency basis in July 2006.  The Veteran described multiple symptoms, including shortness of breath times two days.  However, there was again no mention of blurred or impaired vision related to hypertension.  

According to a December 2007 VA outpatient treatment record, the Veteran's last eye examination was in June 2006.  It was noted that he had no history of diseases of the eyes or blurred vision.  The Veteran was also afforded a VA examination in May 2008 to determine whether he suffered from congestive heart failure that was secondary to his service-connected hypertension.  According to the examination report, the Veteran's eyes were unremarkable at this time.  

The Veteran underwent an optometry consultation in June 2008 with complaints of blurry near vision.  The Veteran's uncorrected visual acuity was noted to be 20/25 in the right eye and 20/20 in the left eye.  The optometrist concluded that the Veteran's ocular health was normal and that he suffered from myopia, astigmatism with presbyopia.  It was further noted that the Veteran merely needed reading correction.  The optometrist did not suggest any correlation between this condition and hypertension.  

Finally, a September 2008 VA treatment record notes that the Veteran was sent to the emergency room due to elevated blood pressure.  The Veteran denied suffering from blurry vision at this time.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for blurry vision, to include as secondary to his service-connected hypertension.  The record reflects that the Veteran has been diagnosed with myopia, astigmatism with presbyopia.  Initially, the Board notes that, concerning refractive error and presbyopia, a refractive error is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disability is not a disability for which service connection may be established.  

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains absolutely no competent evidence of an additional eye disability related to military service or hypertension.  The Veteran's service treatment records fail to reflect that he suffered from any actual eye disorder during his active military service.  In fact, the first post-service evidence of blurry vision is the Veteran's claim of November 2007, which is approximately 9 years after separation from active duty.  While the record reflects that the Veteran was diagnosed with myopia, astigmatism with presbyopia, the record contains no competent evidence of any additional disability imposed on this condition as a result of military service or a service-connected disability. 

Finally, the Board recognizes that the Veteran has asserted that his blurry vision is in fact secondary to his service-connected hypertension.  However, the Veteran has provided VA with absolutely no competent evidence to demonstrate a possible relationship between these two conditions.  While service connection can be established for a disability that is secondary to a service-connected disability, an appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  The record contains no evidence whatsoever, aside from the Veteran's own assertion, that these two conditions are related.  As such, service connection for myopia, astigmatism with presbyopia, is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for blurred vision, to include as secondary to service-connected hypertension, must be denied.


ORDER

Service connection for sleep apnea is denied.  

Service connection for myopia, astigmatism with presbyopia (claimed as blurred vision), to include as secondary to service-connected hypertension, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


